696 N.W.2d 386 (2005)
In re Petition for DISCIPLINARY ACTION AGAINST Larry Martin JENNINGS, a Minnesota Attorney, Registration No. 202630.
No. A04-2371.
Supreme Court of Minnesota.
May 26, 2005.

ORDER
On January 14, 2005, this court suspended respondent Larry Martin Jennings from the practice of law for a period of 90 days followed by two years of conditional probation. In re Jennings, 690 N.W.2d 714 (Minn.2005).
Respondent has filed an affidavit seeking reinstatement to the practice of law. The Director of the Office of Lawyers Professional Responsibility has filed an affidavit stating that, to the best of the Director's knowledge, respondent has complied *387 with the conditions for reinstatement, and stating that the Director does not oppose reinstatement.
Based upon all the files, records and proceedings herein,
IT IS HEREBY ORDERED that, effective immediately, respondent Larry Martin Jennings is reinstated to the practice of law in the State of Minnesota. Respondent is placed on probation for two years subject to the terms and conditions set forth in the court's January 14, 2005, order. Respondent shall successfully complete the professional responsibility portion of the bar examination by January 14, 2006. Respondent shall complete payment of costs according to the terms of the payment agreement entered into with the Director.
BY THE COURT:
Russell A. Anderson
Associate Justice